IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-46,058-05


EX PARTE KARL EUGENE CHAMBERLAIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 93-48383 FROM THE

291ST DISTRICT COURT OF DALLAS COUNTY



 Price, J., filed a dissenting statement.

DISSENTING STATEMENT


	In Ex parte Chi, (1) I argued that a challenge to the Texas protocol for lethal injection
was cognizable in a post-conviction application for writ of habeas corpus brought pursuant
to Article 11.071. (2)  My view did not carry the day.  That being that case, we should entertain
the applicant's original writ application (which is not subject to the abuse-of-the-writ
provisions of Article 11.071, Section 5).  The applicant offers new facts with respect to the
protocol for administering the initial anesthetic drug that were not available two days ago
when the plurality in Chi failed to address whether a lethal injection claim could be
entertained in an original writ.  Although Judge Cochran addressed that possibility, she
rejected the applicant's claim on the grounds that she did not believe Chi had made out a
prima facie case.  In light of the new facts presented by the instant application, the Court
should now stay the applicant's impending execution, entertain his original writ, and consider
whether, in light of the new evidence presented, he has pled facts which, if true, would entitle
him to extraordinary relief.  Because the Court will not, I once again dissent.


Filed:	June 11, 2008
Do Not Publish
1. 	 __ S.W.3d __ (Tex. Crim. App., No. AP-75,390, delivered June 9, 2008)
2. 	 Tex. Code Crim. Proc. art. 11.071.